Exhibit 99.1 Zayo Group Holdings, Inc. Reports Financial Results for the Fourth Fiscal Quarter Ended June 30, 2015 Fourth Fiscal Quarter 2015 Financial Highlights · Zayo Group generated quarterly revenue of $361.9 million, a $21.2 million increase from the previous quarter, representing 25% annualized sequential growth; · Adjusted EBITDA for the fourth fiscal quarter was $210.9 million, which was $11.9 million higher than the prior quarter, representing 24% annualized sequential growth; · Net income for the fourth fiscal quarter was $5.1 million, which was $58.8 million higher than the prior quarter.
